Case 2:21-cv-03298-RGK-MAR Document 19-4 Filed 07/21/21 Page 1 of 3 Page ID #:76




                                 EXHIBIT C
                                    16
Case 2:21-cv-03298-RGK-MAR Document 19-4 Filed 07/21/21 Page 2 of 3 Page ID #:77




                                 EXHIBIT C
                                    17
Case 2:21-cv-03298-RGK-MAR Document 19-4 Filed 07/21/21 Page 3 of 3 Page ID #:78




                                 EXHIBIT C
                                    18
